DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68 and 82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 15 of U.S. Patent No. 10,916,911. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the present claims.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 68-77, 79, 80, 82-92, 94, and 95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,063,289 to Farmer et al. (hereinafter “Farmer”).
Regarding claim 68, Farmer teaches a method of adjusting at least one of a beam parameter product or a beam shape of a laser beam (col. 12, lines 37-59), the method comprising: providing a fiber bundle comprising a plurality of optical fibers (Figs. 8-11, 13, 17), each of the optical fibers having (i) an input end (left-hand side) for receiving a laser beam (Figs. 5, 6), and (ii) opposite the input end, an output end (right-hand side) for delivery of the received laser beam; directing a laser beam toward a selected one of the optical fibers of the fiber bundle (col. 18, lines 26-58); and thereduring, selecting at least one of a beam parameter product or a beam shape of the laser beam (col. 12, lines 37-59) by directing the laser beam onto one or more first in-coupling locations (such as 1303, 1304, 1305; Fig. 13) on the input end of the selected optical fiber, wherein at least one of the first in-coupling locations intersects a cladding region of the selected optical fiber (Figs. 8-11).
Regarding claim 82, Farmer teaches a method of adjusting at least one of a beam parameter product or a beam shape of a laser beam (col. 12, lines 37-59), the method comprising: providing a fiber bundle comprising a plurality of optical fibers (Figs. 8-11, 13, 17), each of the optical fibers having (i) an input end (left-hand side) for receiving a laser beam (Figs. 5, 6), and (ii) opposite the input end, an output end (right-hand side) for delivery of the received laser beam; directing a laser beam toward a selected one of the optical fibers of the fiber bundle (col. 18, lines 26-58); and thereduring, selecting at least one of a beam parameter product or a beam shape of the laser beam (col. 12, lines 37-59) by directing the laser beam onto one or more first in-coupling locations (such as 1303, 1304, 1305; Fig. 13) on the input end of the selected optical fiber, wherein the input ends of at least two of the optical fibers are coupled to a shared end cap (Figs. 8B, 10A, 11C, 13).
Regarding claims 69 and 83, Farmer teaches processing, with the laser beam, a workpiece disposed proximate the output end of the selected optical fiber (Figs. 8-11, 13).
Regarding claims 70 and 84, Farmer teaches that the at least one of the beam parameter product or the beam shape of the laser beam is selected based at least in part of a characteristic of the workpiece (col. 12, lines 37-59; col. 13, line 50 – col. 14, line 21).
Regarding claims 71 and 85, Farmer teaches that the characteristic of the workpiece comprises at least one of a thickness of the workpiece or a composition of the workpiece (Figs. 8-11, 13).
Regarding claims 72 and 87, Farmer teaches that directing the laser beam toward the selected one of the optical fibers comprises at least one of (i) reflecting the laser beam with one or more reflectors or (ii) focusing the laser beam with one or more optical elements (Fig. 5A).
Regarding claims 73 and 88, Farmer teaches that a physical characteristic of at least two of the optical fibers in the fiber bundle is different (Fig. 17).
Regarding claims 74 and 89, Farmer teaches that the physical characteristic comprises a quantity of fiber cores, a quantity of cladding regions, a diameter of a fiber core, a thickness of a cladding region, a refractive index of a fiber core, and/or a refractive index of a cladding region (Fig. 17).
Regarding claims 75 and 90, Farmer teaches that at least one of the optical fibers comprises a multi-clad optical fiber comprising a fiber core, a first cladding region surrounding the fiber core, and a second cladding region surrounding the first cladding region (Fig. 18A).
Regarding claims 76 and 91, Farmer teaches that (i) a refractive index of the fiber core is larger than a refractive index of the first cladding region, and (ii) the refractive index of the first cladding region is larger than a refractive index of the second cladding region (Figs. 18B-E).
Regarding claims 77 and 92, Farmer teaches that at least one of the optical fibers comprises a step-clad optical fiber comprising (i) a central core (1810) having a first refractive index, (ii) surrounding the central core, a first cladding (1820) having a second refractive index, (iii) surrounding the first cladding, an annular core (1830) having a third refractive index, and (iv) surrounding the annular core, a second cladding (1850) having a fourth refractive index, wherein (i) the first refractive index is larger than the fourth refractive index, (ii) the third refractive index is larger than the fourth refractive index, and (iii) the second refractive index is smaller than the first refractive index and larger than the fourth refractive index (Figs. 18B-E).
Regarding claims 79 and 94, Farmer teaches that at least two of the optical fibers of the fiber bundle are disposed within a shared sheath (Figs. 8-11, 15-17).
Regarding claims 80 and 94, Farmer teaches that the input ends of at least two of the optical fibers are coupled to a shared end cap (Figs. 8B, 10A, 11C, 13).
Regarding claim 86, Farmer teaches that at least one of the in-coupling locations intersects a cladding region of the selected optical fiber (Figs. 8-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 78 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of US 2002/0094181 to Bhagavatula (hereinafter “Bhagavatula”).
Farmer teaches the limitations of the base claims 77 and 92. Farmer does not teach that the third refractive index is larger than the first refractive index. Bhagavatula teaches an annular core having a refractive index that is larger than that of the central core (Fig. 2d). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Farmer such that the third refractive index is larger than the first refractive index, as taught by Bhagavatula. The motivation would have been to reduce polarization mode dispersion (pars. 44, 71).

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer.
Farmer teaches the limitations of the base claim 68. Farmer further teaches the mutually exclusive limitation of claim 80. As claims 80 and 81 set forth mutually exclusive limitations, Examiner treats the claims as setting forth obvious variants. If Applicant wishes to contend that the limitations set forth in claims 80 and 81 are not directed to obvious variants, Examiner will reconsider a potential requirement for election of species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883